Exhibit 10.1
TERMINATION AGREEMENT
By and Between
GLENCORE LTD.
and
CENTURY ALUMINUM COMPANY
July 7, 2008

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page #  
1. Termination By Mutual Consent
    1  
2. Representations & Warranties of Century
    3  
3. Representations & Warranties of Glencore
    4  
4. Public Disclosure
    5  
5. Confidentiality
    5  
6. Further Assurances
    5  
7. Survival of Representations and Warranties
    5  
8. Interpretation
    5  
9. Expenses
    5  
10. Remedies; Specific Performance
    6  
11. Governing Law
    6  
12. Arbitration; Confidentiality
    6  
13. Severability
    6  
14. Amendments; Waivers
    6  
15. Assignments; Successors
    7  
16. Notices
    7  
17. Entire Agreement
    8  
18. Counterparts
    8  

Exhibits:
Exhibit A: 2004 Sale Contract
Exhibit B: 2004 Purchase Contract
Exhibit C: 2005 Sale Contract
Exhibit D: 2005 Purchase Contract
Exhibit E: List of Relevant Individuals for Purposes of “Knowledge” Definition

 



--------------------------------------------------------------------------------



 



TERMINATION AGREEMENT
     THIS TERMINATION AGREEMENT is made and entered into as of July 7, 2008
(this “Agreement”), by and between Glencore Ltd., the United States branch of
Glencore AG, a Swiss corporation (“Glencore”), and Century Aluminum Company, a
Delaware corporation (“Century”).
RECITALS
     WHEREAS, the parties entered into certain swap contracts for the sale of
primary unalloyed aluminum ingots (“Ingots”), namely (i) contract no.
162-04-68093.S for the sale of Ingots by Glencore to Century dated November 22,
2004, attached as Exhibit A hereto (“2004 Sale Contract”), (ii) contract no.
162-04-68091.P for the sale of Ingots by Century to Glencore dated November 22,
2004, attached as Exhibit B hereto (“2004 Purchase Contract,” and together with
the 2004 Sale Contract, the “2004 Contracts”), (iii) contract no. 162-05-51064.S
for the sale of Ingots by Glencore to Century dated June 8, 2005, attached as
Exhibit C hereto (“2005 Sale Contract”), and (iv) contract no. 162-05-51065.P
for the sale of Ingots by Century to Glencore dated June 8, 2005, attached as
Exhibit D hereto (“2005 Purchase Contract,” and together with the 2005 Sale
Contract, the “2005 Contracts”; and the 2004 Contracts and the 2005 Contracts,
together being the “Contracts”), pursuant to which net payments are expected to
be owed by Century to Glencore;
     WHEREAS, the parties desire to terminate the Contracts;
     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
intending to be legally bound hereby, the parties agree as follows:
     1. Termination By Mutual Consent.
          (a) Subject to Sections 1(b) and 1(c) below, the parties agree to and
do hereby terminate the Contracts, and agree that such termination constitutes a
full and final release and discharge of all obligations respectively owed by
them under the Contracts.
          (b) The termination of Glencore’s obligations under the Contracts and
the release and discharge of Glencore provided for in Section 1(a) are subject
to, and shall be effective only (i) upon payment on the date of this Agreement
by Glencore Investment Pty Ltd (“Glencore Investment”) of the purchase price
(“Purchase Price”) pursuant to that certain Stock Purchase Agreement entered
into as of the date of this Agreement between Century and Glencore Investment
(the “Purchase Agreement”), and (ii) if, as of the date hereof, there is not in
effect any statute, rule, regulation, executive order, decree, injunction or
other order (whether temporary, preliminary or permanent) which has the effect
of making the transaction contemplated by this Agreement illegal or otherwise
prohibiting or preventing its consummation.
          (c) The termination of Century’s obligations under the Contracts and
the release and discharge of Century provided for in Section 1(a) are subject
to, and shall be effective only (i) upon payment by Century to Glencore of the
sum of US$1,820,456,792 (“Cash Payment”), which payment Century agrees to make
immediately following receipt of the

 



--------------------------------------------------------------------------------



 



Purchase Price, by wire transfer of immediately available funds to the bank
account provided by Glencore, (ii) upon issuance by Century to Glencore
Investment of the convertible preferred stock that is the subject of the
Purchase Agreement, and (iii) if, as of the date hereof, there is not in effect
any statute, rule, regulation, executive order, decree, injunction or other
order (whether temporary, preliminary or permanent) which has the effect of
making the transaction contemplated by this Agreement illegal or otherwise
prohibiting or preventing its consummation; provided that US$505,197,592 (the
“Deferred Amount”) of the Cash Payment, will be paid on August 31, 2008 (such
date, the “Deferred Payment Date”), and otherwise on the terms and conditions
set forth in Section 1(d) below (and the condition in clause (i) above shall
apply only in respect of the amount of the Cash Payment minus the Deferred
Amount).
          (d) In the event Century fails to pay the Deferred Amount on or prior
to the Deferred Payment Date, Century shall make monthly payments of a minimum
of US$25 million on the 1st of each month (or if not a Business Day (as defined
below), the first occurring Business Day thereafter), commencing September 1,
2008 and continuing until the Deferred Amount is paid in full (each such date, a
“Installment Payment Date”); provided that (i) in any event, Century shall pay
all of the then unpaid Deferred Amount, if any, on December 31, 2009, and
(ii) Century shall promptly apply the net proceeds received from any public or
private offering of debt or equity securities (other than (x) issuances of
securities in any business combination transaction or pursuant to employee
benefit plans or arrangements, or (y) to the extent such net proceeds are used
to finance the acquisition of any plant, equipment or other property or to
refinance existing indebtedness) to the prepayment of the unpaid Deferred
Amount; and provided, further, that Century may, at any time prior to or after
the Deferred Payment Date, pay the full amount of the then unpaid Deferred
Amount. Century shall provide Glencore prior written notice of each proposed
prepayment of the Deferred Amount (which shall specify the date and the amount
of the proposed prepayment). Interest shall accrue on the Deferred Amount that
is unpaid from time to time from and including the date hereof to, but
excluding, the date of payment, at the rate of LIBOR plus 2.50% per annum (based
on a 360 day year), and shall be paid in arrears on August 1, 2008 and
thereafter at the time of each payment of a portion (or all) of the Deferred
Amount (including on the Deferred Payment Date). Upon demand of Glencore,
Century shall promptly compensate Glencore for and hold it harmless from any
loss, cost or expense incurred by it as a result of any payment of the Deferred
Amount or any portion thereof on a day other than the Deferred Payment Date or
any Installment Payment Date (if applicable). The Deferred Amount, together with
all interest and other amounts due thereon or in respect thereof, shall be paid
by wire transfer of immediately available funds to the bank account provided by
Glencore under Section 1(c) above or such other bank account as is provided by
Glencore. As used in this Section 1(d), the following terms have the indicated
meanings:
          (i) “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in New York, New York are authorized or required
by applicable law to close.
          (ii) “LIBOR” means (a) with respect to each date on which any portion
of the Deferred Amount is scheduled to be paid and each other date on which
interest is payable under this Section 1(d) (each, a “Payment Date”), the rate
quoted at 11:00 am London time on the second Business Day before the previously
occurring Payment Date (which previously occurring

2



--------------------------------------------------------------------------------



 



Payment Date shall be deemed to be July 8, 2008, for purposes of the first
interest payment on August 1, 2008) on the Reuters LIBOR screen page, for
deposits in United States dollars for a one-month period, or (b) if for any
reason such rate is not quoted on such screen page at such time on the date
applicable with respect to any Payment Date, the average of the one-month rates
offered to Glencore by three prime banks in London for a United States Dollar
deposit in the amount of the scheduled payment.
          (e) Notwithstanding any other provision of this Agreement, the rights
and obligations of the parties to the Contracts with respect to any and all
payments owed thereunder for the month of June 2008 shall remain unaffected, and
any and all such payments shall continue to be owing, and shall be paid, in
accordance with the terms and conditions of the Contracts.
          (f) The parties agree and acknowledge that for U.S. federal income tax
purposes, the amount paid by Century in respect of the termination of the
Contracts is the Cash Payment, together with any and all interest paid under
Section 1(d) above, and that Century shall treat gain or loss from termination
of the Contracts as ordinary income or loss pursuant to Section 1221(a)(7) of
the Internal Revenue Code of 1986, as amended, and Treasury
Regulation Section 1.1221-2. Glencore shall deliver to Century a valid IRS Form
W8-ECI upon the execution of this Agreement and at any other time as required by
applicable law.
     2. Representations & Warranties of Century. Century hereby represents and
warrants to Glencore as follows, as of the date hereof:
          (a) Century has the corporate power and legal capacity to execute and
deliver this Agreement and to perform its obligations hereunder. The execution,
delivery and performance of this Agreement have been authorized by all necessary
corporate actions on the part of Century. This Agreement has been duly executed
and delivered on behalf of Century, and constitutes its legal, valid, and
binding obligation, enforceable against it in accordance with its terms. Neither
Century nor any of its subsidiaries is in violation of any of the provisions of
its respective certificate of incorporation, bylaws or other constituent
documents.
          (b) Neither the execution and delivery by Century of this Agreement
nor the performance of its obligations hereunder do or will conflict with,
result in any breach of or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, require, trigger or
accelerate any “change of control”, anti-takeover provision or “poison pill”
payment or other rights under, or otherwise entitle any person to any payment or
to exercise any rights under or impair the rights of any person under, any
provisions of (i) the certificate of incorporation or by-laws of Century,
(ii) any law, order, judgment, award, injunction, decree applicable to or by
which Century or any of its subsidiaries is bound, or (iii) any contract to
which Century or any of its subsidiaries is a party or by which any of them is
bound (including under any employment, severance or similar contract or
arrangement), except in the case of the clause (iii) as would not be reasonably
expected to have a material adverse effect on Century’s ability to consummate
the transactions contemplated by this Agreement.
          (c) No consent, waiver, approval, order or authorization of, or
registration, declaration or filing with any person or entity, including any
supranational, national, state,

3



--------------------------------------------------------------------------------



 



municipal, local or foreign government, any instrumentality, subdivision, court,
administrative agency or commission or other governmental authority or
instrumentality or any quasi-governmental or private body performing any
regulatory, taxing, importing or other governmental or quasi-governmental
function (“Governmental Entity”), is required to be obtained or made by Century
in connection with its execution, delivery or performance of this Agreement and
the transaction contemplated hereby, other than such filings and notifications
as may be required under, the Delaware General Corporation Law, the Securities
Exchange Act of 1934, as amended and the rules and regulations of The NASDAQ
Stock Market.
          (d) There is no action, suit, proceeding, inquiry or investigation
before or by any Governmental Entity or any self-regulatory organization or body
pending or, to Century’s Knowledge, threatened against or affecting Century that
challenges, or may have the effect of preventing, delaying, making illegal, or
otherwise interfering with, this Agreement or the transaction contemplated
hereby. For purposes of this Agreement, the term “Knowledge” means, with respect
to each party, the reasonable knowledge of the individuals respectively
indicated on Exhibit E hereto, after and/or assuming due inquiry.
     3. Representations & Warranties of Glencore. Glencore hereby represents and
warrants to Century as follows, as of the date hereof:
          (a) Glencore has the corporate power and legal capacity to execute and
deliver this Agreement and to perform its obligations hereunder. The execution,
delivery and performance of this Agreement have been authorized by all necessary
corporate actions on the part of Glencore. This Agreement has been duly executed
and delivered on behalf of Glencore, and constitutes its legal, valid, and
binding obligation, enforceable against it in accordance with its terms. Neither
Glencore nor any of its subsidiaries is in violation of any of the provisions of
its respective certificate of incorporation, bylaws or other constituent
documents.
          (b) Neither the execution and delivery by Glencore of this Agreement
nor the performance of its obligations hereunder do or will conflict with,
result in any breach of or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, require, trigger or
accelerate any “change of control”, anti-takeover provision or “poison pill”
payment or other rights under, or otherwise entitle any person to any payment or
to exercise any rights under or impair the rights of any person under, any
provisions of (i) the constitutive documents of Glencore, or (ii) any law,
order, judgment, award, injunction, decree applicable to or by which Glencore or
any of its subsidiaries is bound.
          (c) No consent, waiver, approval, order or authorization of, or
registration, declaration or filing with any person or entity, including any
Governmental Entity, is required to be obtained or made by Glencore in
connection with its execution, delivery or performance of this Agreement and the
transaction contemplated hereby.
          (d) There is no action, suit, proceeding, inquiry or investigation
before or by any Governmental Entity or any self-regulatory organization or body
pending or, to Glencore’s Knowledge, threatened against or affecting Glencore
that challenges, or may have the effect of preventing, delaying, making illegal,
or otherwise interfering with, this Agreement or the transaction contemplated
hereby.

4



--------------------------------------------------------------------------------



 



     4. Public Disclosure. The parties acknowledge that they have agreed to the
text of the press release announcing the signing of this Agreement and the
transaction contemplated by the Purchase Agreement. Without limiting any other
provision of this Agreement, the parties will consult with each other before
issuing, and provide each other the opportunity to review and comment upon and
use reasonable best efforts to agree on any other press release or public
statement with respect to this Agreement, the transaction contemplated hereby
and the transaction contemplated by the Purchase Agreement, and will not issue
any such press release or make any such public statement prior to such
consultation and (to the extent practicable) agreement, except as may be
required by applicable law or applicable requirements of The NASDAQ Stock
Market. Without limitation to the generality of the foregoing, the parties
acknowledge that Century may disclose the material terms of this transaction,
including copies of this agreement and associated agreements to the extent
required pursuant to the rules and regulations of the U.S. Securities and
Exchange Commission without the prior consent of, or consultation with,
Glencore.
     5. Confidentiality. Each party agrees to maintain in confidence, and to
cause its directors, officers, employees, agents, and advisors to maintain in
confidence, and not use for any purpose, any written, oral, or other information
obtained in confidence from the other party in connection with this Agreement or
the transactions contemplated hereby; provided that the foregoing shall not
apply to information: (a) that is already known to the receiving party or to
others not bound by a duty of confidentiality, (b) that becomes publicly
available through no fault of the receiving party, or (c) the disclosure of
which is required pursuant to applicable law (including pursuant to subpoena,
court order or similar instruments issued by any court or regulatory body) or
applicable requirements of The NASDAQ Stock Market.
     6. Further Assurances. The parties hereto agree (a) to furnish upon request
to each other such further information, (b) to execute and deliver to each other
such other documents, and (c) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the transaction
contemplated by this Agreement.
     7. Survival of Representations and Warranties. The respective
representations and warranties of Glencore and Century set forth in this
Agreement will survive performance of the transaction contemplated by this
Agreement.
     8. Interpretation. This Agreement shall be deemed to have been jointly
drafted by the parties hereto and no provision of it shall be interpreted or
construed for or against either party because such party actually or purportedly
prepared or requested such provision, any other provision or the Agreement as a
whole.
     9. Expenses. Each party to this Agreement will bear its respective costs
and expenses incurred in connection with the preparation, execution, and
performance of this Agreement and the transaction contemplated hereby, including
all fees and expenses of its counsel, accountants and other agents and
representatives. Notwithstanding the foregoing sentence, Century shall indemnify
and hold harmless Glencore for all fees, expenses and costs, including
reasonable fees and expense of attorneys’, incurred by Glencore in connection
with its enforcement of its rights to payment of the Deferred Amount, including
rights under Section 1(d). Century shall discharge such indemnification
obligation by reimbursing Glencore for such

5



--------------------------------------------------------------------------------



 



amounts from time to time within fifteen calendar days of Glencore’s written
request for such reimbursement.
     10. Remedies; Specific Performance. Any and all remedies available to a
party will be deemed cumulative with and not exclusive of any other remedy
available to it, whether conferred hereby, or by law or equity, and the exercise
by a party of any one remedy will not preclude the exercise of any other remedy.
The parties hereto agree that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached. It is accordingly agreed that
the parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of having jurisdiction, this being in addition to any other
remedy to which they are entitled at law or in equity.
     11. Governing Law. This Agreement, the rights and obligations of the
parties under this Agreement and any claim or controversy directly or indirectly
based upon or arising out of this Agreement (whether based on contract, tort or
any other theory), including all matters of construction, validity and
performance, shall in all respects be governed by and interpreted, construed and
determined in accordance with, the laws of the State of New York, without giving
effect to any conflict of laws rules that might lead to the application of the
laws of any other jurisdiction.
     12. Arbitration; Confidentiality. Except as otherwise provided in
Section 10 above, any dispute, controversy or claim arising out of or relating
to this Agreement, or the breach thereof, shall be finally settled by binding
arbitration in New York, New York administered by the American Arbitration
Association (AAA) under its Commercial Arbitration Rules, (the “AAA Rules”) and
judgment on the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof. The arbitral tribunal shall be composed of three
arbitrators, selected in accordance with the AAA Rules. The language to be used
in the arbitral proceedings shall be in English. All arbitral proceedings
conducted pursuant to this Section 12, all information disclosed and all
documents submitted or issued by or on behalf of any of the disputing parties or
the arbitrators in any such proceedings as well as all decisions and awards made
or declared in the course of any such proceedings shall be kept strictly
confidential, except for any disclosure as may be required by law, and may not
be used for any other purpose than these proceedings nor be disclosed to any
third party without the prior written consent of the party to which the
information relates or, as regards to a decision or award, the prior written
consent of all the other disputing parties.
     13. Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
     14. Amendments; Waivers. No modification, amendment or waiver of any
provision of this Agreement shall be effective unless in writing and signed by
each party hereto. No waiver by any party of any breach of this Agreement shall
be construed as a waiver of any subsequent breach, and the failure by any party
to enforce any provision of this Agreement or to require at any time performance
by any other party of any provision hereof shall in no way be

6



--------------------------------------------------------------------------------



 



construed to be a waiver of any provision of or to affect the validity of this
Agreement, or any part hereof, or the right of any party thereafter to enforce
each and every provision in accordance with the terms of this Agreement.
     15. Assignments; Successors. Neither party hereto may assign any of its
rights under this Agreement to another person without the prior consent of the
other party. Subject to the preceding sentence, this Agreement will apply to, be
binding in all respects upon, and inure to the benefit of the successors and
permitted assigns of the parties.
     16. Notices. Any notice, request or other communication made by a party
hereto regarding this Agreement or the transactions contemplated hereby shall be
in writing and may be personally served or sent by overnight courier, electronic
transmission or facsimile. Addressed to the relevant party at its address,
electronic mail or facsimile number as specified below or at such other address,
electronic mail or facsimile number as such party may subsequently request in
writing. All such communications and notices shall be effective upon receipt.
If to Century:
Century Aluminum Company
Office of the General Counsel
2511 Garden Road
Building A, Suite 200
Monterey, California 93940
Telephone: (831) 642-9300
Facsimile: (831) 642-9328
with a copy to:
Pillsbury Winthrop Shaw Pittman LLP
50 Fremont Street
San Francisco, California 94105-2228
Rodney R. Peck, Esq.
Telephone: (415) 983-1000
Facsimile: (415) 983-1200
If to Glencore:
Glencore Ltd.
Three Stamford Plaza
301 Tresser Boulevard
Stamford, CT 06901
Attn: Head of the Aluminum Department
Telephone: (203) 328-4900
Facsimile: (203) 328-3177
with a copy to:

7



--------------------------------------------------------------------------------



 



Glencore AG
Baarermattstrasse 3
CH-6341 Baar, Switzerland
Attn: Richard Marshall
Telephone: +41-41-709-2000
Facsimile: +41-41-709-3000
with a copy to:
Curtis, Mallet-Prevost, Colt & Mosle LLP
101 Park Avenue
New York, NY 10178-0061
Attn: Matias A. Vega
Attn: Valarie A. Hing
Telephone: (212) 696-6000
Facsimile: (212) 697-1559
     17. Entire Agreement. This Agreement supersedes all prior and
contemporaneous negotiations, promises, covenants, agreements, understandings,
representations and warranties between the parties with respect to the subject
matter hereof and constitute a complete and exclusive statement of the terms of
the agreement between the parties with respect to their respective subject
matters; provided that it shall not limit or otherwise affect the Purchase
Agreement and the transactions contemplated thereby.
     18. Counterparts. This Agreement may be executed in multiple original
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
[Signature page follows]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned Glencore Ltd. and Century Aluminum
Company have executed this Termination Agreement as of the date first above
written.

            CENTURY ALUMINUM COMPANY:
      By:   /s/ Michael A. Bless       Name:   Michael A. Bless        Title:  
Executive Vice President &
Chief Financial Officer        GLENCORE LTD.:
      By:   /s/ Cheryl Ann Driscoll       Name:   Cheryl Ann Driscoll      
Title:   Corporate Secretary    

 